DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7,8,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hare 5316473.
               With regard to claim 7, Hare discloses an oral device comprising an insert 45 (fig. 6) configured for placement in an oral cavity in contact with teeth in the oral cavity, the insert comprising a channel and an active agent (hardenable impression material) in the channel. An activating member 40 comprises a base 43 having a channel 44, a power source coupled to light source 47 (see col. 5, lines 49-68, which discloses that the light source is activated when contacts 48 are closed. Thus, the activating member inherently includes the power source). The insert 45 is positioned in the channel of the base 43 of the activating member 40. The insert 45 is formed of a material that permits at least 80% transmission of light emitted from the light source. See col. 5, lines 8-27 where Hare contemplates the use of light transparent material for the insert. Thus, since the insert is transparent, it allows at 
                 With regard to claims 8 and 10, note the embodiment of figs 4 and 5, which discloses a plurality of light sources (fibers) positioned on a wall 36 of base 34 to emit light into the channel of the insert 33. Note that the light sources (fibers) are inherently coupled to a power source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

                 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hare in view of Jensen et al 5785527.
                 With regard to claim 11, Hare does not disclose the active agent comprising hydrogen peroxide. However, Hare does contemplate that a variety of dental compositions may be used in the insert. See col. 9, lines 20 and 21.
                 Jensen et al disclose a hydrogen peroxide based dental composition that may be used with an activating light source.

.

                 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hare in view of Brawn et al 9730780.
                 With regard to claim 9, Hare does not disclose that the light sources are controllable to emit light at different wavelengths. Hare does disclose that the light should be within the visible spectrum. See col. 7, lines 25-27.
                 Brawn et al disclose a dental light application device that allows for control of the light, such that it may emit at different wavelengths. See paragraph 474.
                 It would have been obvious to one skilled in the art to control the light sources of Hare et al, such that they emit light at different wavelengths, as taught by Brawn et al, if one wished to match the wavelength of the light to a particular material held within the insert of Hare.

Allowable Subject Matter
Claims 1-6,12 are allowed.


Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
Applicant argues that the newly presented limitation in claim 7, of the power source being located within a wall of the base, is not disclosed by Hare.  This is not found persuasive because as .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772